Case 7:20-cv-03240-KMK Document 29 Filed 08/19/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BUREAU OF CONSUMER FINANCIAL

PROTECTION,

. Case No. 20-CV-3240 (RMB)
Petitioner,

ORDER

LAW OFFICES OF CRYSTAL MORONEY,
P.C,,

Respondent.

 

 

KENNETH M. KARAS, United States District Judge:
For the reasons stated on the record at the Oral Argument on August 18, 2020, the Court

grants Petitioner’s Petition to Enforce the Civil Investigative Demand, (Dit. No. 6).

SO ORDERED.

DATED: August 19, 2020 wth can
White Plains, New York y

 

 

KENNETH M. KARAS
UNITED STATES DISTRICT JUDGE

 

 
